DETAILED ACTION

Response to Amendment
 Examiner acknowledges Applicant's amendment filed on October 13, 2021.  Claims 5, 6, 8, 11 and 12 are amended.  Claims 9, 10, 13 and 14 are cancelled.
Claims 1-8, 11 and 12 are currently pending consideration.

Response to Arguments
Applicant's arguments with respect to claim 1-14 have been considered and examiner is sending a non-final office action. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TSG RAN1 WG Meeting #88bis R1-1704688 hereby referred to as R1-1704688.

4.    Regarding claim 1, R1-1704688 teaches a method for use in a wireless node configured to receive a wireless signal (WS), the method comprising:
receiving, using a first set of physical resources, a first wireless signal (SI) comprising an indicator (II) descriptive of a transmission power used by a second wireless node when transmitting the wireless signal (WS) on a second set of physical resources (Figures 3 and 5 Section 3.2 AGC dynamic range; transmit in the 1st symbol of subframe)
receiving, using the second set of physical resources, the wireless signal (WS) using an Automatic Gain Control, AGC, configuration, wherein the AGC configuration is determined based on the indicator (I1) (Figures 3 and 6 correctly settle their AGC).

5. Regarding claim 2, R1-1704688 teaches wherein the wireless signal (WS) is a multicast signal or a Device-to-device signal (Introduction, V2V communication).

6. Regarding claim 3, R1-1704688 teaches wherein the wireless signal (WS) comprises a first set of symbols and a second set of symbols, wherein at least part of a Figures 3 and 6 correctly settle their AGC; 1st symbol of subframe).

7.    Regarding claim 11, R1-1704688 teaches a wireless node configured to receive a wireless signal (WS) (Figures 3 and 5), the wireless node comprising:
a communication interface and
processing circuitry configured to cause the wireless node to perform a method for use in a wireless node configured to receive a wireless signal (WS), the method comprising:
receiving, using a first set of physical resources, a first wireless signal (SI) comprising an indicator (II) descriptive of a transmission power used by a second wireless node when transmitting the wireless signal (WS) on a second set of physical resources (Figures 3 and 5 Section 3.2 AGC dynamic range; transmit in the 1st symbol of subframe),
receiving, using the second set of physical resources, the wireless signal (WS) using an Automatic Gain Control, AGC, configuration, wherein the AGC configuration is determined based on the indicator (II) (Figures 3 and 6 correctly settle their AGC).

8.    Regarding claim 12, R1-1704688 teaches a non-transitory computer readable medium comprising computer-executable instructions for causing a wireless node, when the computer-executable instructions are executed on processing circuitry comprised in the wireless node, to perform a method for use in a wireless node configured to receive a wireless signal (WS), the method comprising
Figures 3 and 5 Section 3.2 AGC dynamic range; transmit in the 1st symbol of subframe),
receiving, using the second set of physical resources, the wireless signal (WS) using an Automatic Gain Control, AGC, configuration, wherein the AGC configuration is determined based on the indicator (II) (Figures 3 and 6 correctly settle their AGC).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN1 WG Meeting #88bis R1-1704688 hereby referred to as R1-1704688 in view of Hong et al. (US 2020/0007297 A1). 

9. Regarding claim 4, R1-1704688 does not explicitly disclose wherein the symbols comprised in the first set have smaller symbol duration than the symbols comprised in the second set.

Hong teaches, wherein the symbols comprised in the first set have smaller symbol duration than the symbols comprised in the second set (Figures 12 and 13 Paragraphs [0121] to [0123] half symbol size).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the symbols comprised in the first set have smaller symbol duration than the symbols comprised in the second set as taught by Hong in the system of R1-1704688 for a different operation to be additionally performed during the remaining one symbol duration see paragraph [0120] of Hong.

10. Regarding claim 5, R1-1704688 does not explicitly disclose wherein at least one of the symbols is split into a first and second set of frequency resources.
Hong teaches wherein at least one of the symbols is split into a first and second set of frequency resources (Figures 12 and 13 Paragraphs [0121] to [0123] AGC; half symbol size).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein at least one of the symbols is split into a first and second set of frequency resources as taught by Hong in the system of R1-1704688 for a different operation to be additionally performed during the remaining one symbol duration see paragraph [0120] of Hong.

Regarding claim 6, R1-1704688 does not explicitly disclose wherein the method further comprises utilizing a signal characteristic when decoding information comprised in the first set of symbols.
Hong teaches wherein the method further comprises utilizing a signal characteristic when decoding information comprised in the first set of symbols (Figures 12 and 13 paragraph [0120] to [0123] RS)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide utilizing a signal characteristic when decoding information comprised in the first set of symbols as taught by Hong in the system of R1-1704688 for a different operation to be additionally performed during the remaining one symbol duration see paragraph [0120] of Hong.

12. Regarding claim 7, R1-1704688 does not explicitly disclose wherein the first set of symbols are the last symbols in a slot and is in part used as a guard period, wherein at least part of a duration of at least one of the symbols in the first set is used as an AGC settling period for a subsequent slot.
 Hong teaches wherein the first set of symbols are the last symbols in a slot and is in part used as a guard period, wherein at least part of a duration of at least one of the symbols in the first set is used as an AGC settling period for a subsequent slot (Figures 12 and 13 paragraph [0120] to [0123] Gap; AGC)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the first set of symbols are the last symbols in a slot and is in part used as a guard period, wherein at least part of a duration of at least one of the symbols in the first set is used as an AGC settling 

13. Regarding claim 8, R1-1704688 does not explicitly disclose wherein the wireless signal further comprises a third set of symbols and the method further comprises transmitting feedback in at least one symbol comprised in the third set of symbols.
 Hong teaches wherein the wireless signal further comprises a third set of symbols and the method further comprises transmitting feedback in at least one symbol comprised in the third set of symbols (Figures 12 and 13 paragraph [0120] to [0123] HARQ-ACK/feedback).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the wireless signal further comprises a third set of symbols and the method further comprises transmitting feedback in at least one symbol comprised in the third set of symbols as taught by Hong in the system of R1-1704688 for a different operation to be additionally performed during the remaining one symbol duration see paragraph [0120] of Hong.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Senarath et al. (US 2009/0053994 A1) Paragraph [0030]

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466